United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1704
                                   ___________

Bobbie Dozier,                        *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Lori Mosby; Arkansas Workers          * Eastern District of Arkansas.
Compensation Commission,              *
Administrative Law Judge; Arkansas    * [UNPUBLISHED]
Public Employee Claims Division;      *
Arkansas Court of Appeals,            *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: April 6, 2007
                                Filed: April 12, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Bobbie Dozier appeals from the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of her civil complaint. Upon de novo review, see Stringer v. St.
James R-1 Sch. Dist., 446 F.3d 799, 802 (8th Cir. 2006), we agree with the district
court’s well-reasoned order. The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.